                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 ROBERT DORFMAN, individually and on
 behalf of all others similarly situated, Case No. 1:18-cv-00094-DCN

                     Plaintiff,
       vs.                                    MEMORANDUM DECISION AND
                                              ORDER
 ALBERTSON’S, LLC, a Delaware
 corporation, doing business in California
 as SAV-ON PHARMACY,

                     Defendant.


                                  I. INTRODUCTION

      Pending before the Court is Defendant Albertson’s, LLC’s (“Albertsons”) Second

Motion to Deny Class Certification Pursuant to Rule 23(c)(1). Dkt. 34. Having reviewed

the record and briefs, the Court finds that the facts and legal arguments are adequately

presented. Accordingly, in the interest of avoiding further delay, and because the Court

finds that the decisional process would not be significantly aided by oral argument, the

Court will decide the motion without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

For reasons set forth below, the Court GRANTS Albertsons’ Motion.

                                    II. BACKGROUND

      On February 27, 2018, Plaintiff Robert Dorfman filed a Class Action Complaint

against Albertsons alleging that its prerecorded artificial voice telephone messages

(“robocalls”) related to prescription pick-up that it made on behalf of “Sav-On Pharmacy”



MEMORANDUM DECISION AND ORDER - 1
(“Sav-on”) violated the Telephone Consumer Protection Act of 1991 (“TCPA”). Dkt. 1.

On May 2, 2018, Albertsons filed a motion to dismiss based on an affirmative statutory

defense. Dkt. 4. The Court denied Albertsons’ motion on October 18, 2018, finding the

calls at issue did not, as a matter of law, fall within the “emergency purposes”1 statutory

exception to TCPA liability. Dkt. 24, at 10–11.

       On November 12, 2018, Albertsons filed a Motion to Deny Class Certification

Pursuant to Rule 23(c)(1), challenging Dorfman’s prima facie ability to establish that (1)

Dorfman is a representative of the class whose claims he wishes to litigate as required

under Rule 23(a); (2) common questions of fact predominate over individual issues as

required under Rule 23(b)(3); and (3) class action is the superior method to resolve this

issue as also required under Rule 23(b)(3). Dkt. 27. The Court found that Dorfman was not

a member of the class he sought to represent and no common questions of fact

predominated over individual issues, but it was possible that the class could be manageable

(i.e., a superior method to resolve the issue). Dkt. 31.

       In considering Albertsons’ Motion to Deny Class Certification, the Court relied on

Doninger v. Pac. Nw. Bell, Inc., 564 F.2d 1304, (9th Cir. 1977), where the Ninth Circuit

noted that where a party cannot make a prima facie showing of Rule 23’s prerequisites, or



1
  The “emergency purposes” category is a statutory exception to liability. 47 U.S.C. § 227(b)(1)(A). FCC
regulations define “emergency purposes” to mean “calls made necessary in any situation affecting the
health and safety of consumers.” 47 C.F.R. 64.1200(f)(4). If the call meets the emergency purposes
exception, consent is essentially irrelevant. ACA International v. Federal Communications Commission,
885 F.3d 687, 714 (D.C. Cir. 2018) (because emergency purpose calls “fall outside the TCPA’s consent
framework,” “[c]onsumers may find themselves wholly unable to stave off calls satisfying the [emergency
purposes] exception”).



MEMORANDUM DECISION AND ORDER - 2
show that discovery measures probably would produce information that substantiated the

class action allegations, class certification may be properly denied without discovery. Id.

at 1313. As Dorfman had failed to make a prima facie showing of Rule 23’s prerequisites

and had not attempted to show that discovery measures were likely to produce persuasive

information substantiating the class action allegations, the Court denied class certification

without discovery. However, because the Court thought it possible that Dorfman could

define its class in a way that complied with Rule 23, it granted Dorfman leave to amend.

       Dorfman filed his First Amended Class Action Complaint on March 18, 2019. Dkt.

33. Once again, Dorfman brings this action under the TCPA on behalf of himself and all

others similarly situated who received robocalls from, or on behalf of, Albertsons.

       Dorfman alleges that he received a call from, or on behalf of, Albertsons for him to

pick up an “order” that he had never placed at Sav-on. More specifically, he alleges that

he: (1) is not a customer of Sav-on; (2) has never given Sav-on consent to call his wireless

number; (3) received approximately 21 automated phone calls on his cell phone from

Defendant beginning on or around June 12, 2017, regarding a prescription ready for pick-

up and belonging to an unknown third party; and (4) has asked Defendant to stop calling

him. Id. at ¶ 2. Approximately seven calls were received after July 10, 2017, when Dorfman

had “asked Defendant to stop calling him.” Id.

       Pending before the Court is Albertsons’ Second Motion to Deny Class Certification

Pursuant to Rule 23(c)(1) filed on March 27, 2019. Dkt. 34.

                               III. STANDARD OF REVIEW

       Under the Federal Rules of Civil Procedure, a court may certify a class if the class


MEMORANDUM DECISION AND ORDER - 3
meet the numerosity, commonality, typicality, and adequacy prerequisites of Rule 23(a).

Fed. R. Civ. P. 23(a). In addition to meeting these four requirements of Rule 23(a), class

actions must fall within one of the three types specified in Rule 23(b). The district court’s

Rule 23(a) and (b) analysis must be “rigorous.” Comcast Corp. v. Behrend, 569 U.S. 27,

33 (2013) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011)). The party

seeking certification bears the burden of showing that each of the four requirements of Rule

23(a) and at least one of requirements of Rule 23(b) have been met. Id.

       Courts are required to determine whether to certify the action as a class action at “an

early practicable time.” Fed. R. Civ. P. 23(c)(1). District courts have “broad discretion” to

control the class certification process and to determine whether discovery will be permitted.

Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009). A party

seeking class certification is “not always entitled to discovery on the class certification

issue,” but in some cases “the propriety of a class action cannot be determined . . . without

discovery.” Id. The “better and more advisable practice” for a district court is to provide

litigants “an opportunity to present evidence regarding whether a class action is

maintainable.” Id. “Yet where the plaintiffs fail to make even a prima facie showing of

Rule 23’s prerequisites . . . the burden is on the plaintiff to demonstrate that discovery

measures are likely to produce persuasive information substantiating the class action

allegations.” Doninger, 564 F.2d at 1313. In those circumstances, class certification may

be properly denied without discovery. Id.

                                    IV. DISCUSSION

       Here, neither party contests that Dorfman meets the requirements of Rule 23(a) to


MEMORANDUM DECISION AND ORDER - 4
be a class representative. Rather, Albertsons predominately challenges Dorfman’s prima

facie ability to establish that his newly proposed overall class and two sub-classes satisfy

Rule 23(b)(3). Dkt. 34-1, at 3 n.1 (Albertson’s “motion challenges only specific aspects of

Plaintiff’s class definition and Plaintiff’s ability to satisfy Rule 23(b)(3)’s predominance

requirement.”). Dorfman contends he has met his burden and, furthermore, that he can

show discovery measures that are likely to produce persuasive information substantiating

the class action allegations. Dkt. 39.

       Because Albertsons narrowly focuses its class certification challenge, the Court will

focus its review on whether Dorfman has sufficiently amended his proposed class

definitions to either satisfy Rule 23(b)(3)’s predominance inquiry or meet his burden of

showing that discovery measures are likely to produce persuasive information to

substantiate his class action allegations.

A.     Plaintiff’s Prima Facie Ability to Satisfy Rule 23(b)(3)

       The Rule 23(b)(3) predominance inquiry asks trial courts to “make a global

determination of whether common questions prevail over individualized ones.” Torres v.

Mercer Canyons Inc., 835 F.3d 1125, 1134 (9th Cir. 2016). For purposes of this analysis,

“[a]n individual question is one ‘where members of a proposed class will need to present

evidence that varies from member to member,’ while a common question is one where ‘the

same evidence will suffice for each member to make a prima facie showing [or] the issue

is susceptible to generalized, class-wide proof.’” Tyson Foods v. Bouaphakeo, 136 S. Ct.

1036, 1045 (2016) (quoting 2 W. Rubenstein, Newberg on Class Actions § 4:50, 196–97

(5th ed. 2012)). The party seeking certification “bears the burden of showing that common


MEMORANDUM DECISION AND ORDER - 5
questions of law or fact predominate.” Zinser v. Accufix Research Inst., Inc., 253 F.3d

1180, 1188 (9th Cir. 2001), opinion amended on denial of reh’g, 273 F.3d 1266 (9th Cir.

2001).

                1.       Predominance of Individualized Issues of Common Questions of Fact:
                         The Overall Class

         Dorfman defines the overall class in his First Amended Complaint as:

         All natural persons within the United States who, within the four years prior
         to the filing of the original Complaint in this matter, Defendant called or
         caused to be called, through the use an artificial or prerecorded voice, where
         such person was not listed in Defendant’s records as the intended recipient
         of the call(s).

Dkt. 33, ¶ 33.2

         Albertsons argues that class certification should be denied because no common issue

predominates. Dkt. 34-1, at 6. Specifically, it contends that Dorfman’s class definitions

“suffer from the identical emergency purposes defect that resulted in the denial of his first

putative class.” Id.

         On the other hand, Dorfman contends that “whether the general ‘emergency

purposes’ exception can apply notwithstanding the specific FCC exception for prescription

pick-up robocalls (and Defendant’s failure to meet the requirements of the specific

exception) is a question capable of a common answer for the entire main class.” Dkt. 39,

at 9. This question is similar to Dorfman’s articulated common question for his first class


2
 None of Dorman’s class definitions explicitly mention that the calls he is concerned about are prescription
calls from Sav-on made by, or on behalf of, Albertsons. However, Dorfman’s own complaint and all of the
briefing related to the class certification make clear that he is focused on prescription robocalls. Thus, the
Court will treat his definition as such, rather than as an overbroad class that relates to all robocalls made
by, or on behalf of, Albertsons from 2014 to 2018.



MEMORANDUM DECISION AND ORDER - 6
definition. See Dkt. 27, at 4 (“Whether such wrong number robocalls fall within the

emergency purpose exception (or any other exception) is a common question for the entire

class.”). To support his argument that a common issue predominates his amended class

definitions, Dorfman again argues that the emergency purposes exception to TCPA liability

does not apply to prescription pick-up robocalls (Dkt. 39, at 8–9), ignoring the Court’s

prior order.

       The Court previously ruled that the emergency purposes exception may apply to

prescription pick-up robocalls. Dkt. 24, at 10–11 (“Clearly, some prescription notification

calls fall within the emergency purposes ambit.”). The emergency purposes exception, a

statutory exception to TCPA liability, applies to “calls made necessary in any situation

affecting the health and safety of consumers.” 47 C.F.R. 64.1200(f)(4). If a call falls within

the emergency purposes ambit, then it is outside of TCPA’s consumer consent-based

framework. ACA International v. Federal Communications Commission, 885 F.3d 687,

714 (D.C. Cir. 2018).

       As this Court held in two prior orders, the application of the emergency purposes

exception is a fact-specific, individualized question. Dkt. 24 at 11; Dkt. 31, at 9. For

example, some intended recipients of prescription robocalls may be ordering medicine

whose absence would significantly impact their ongoing health. Accordingly, this Court

denied class certification because it would need to make individualized inquiries into the

circumstances and content of wrong number calls that class members received to determine

if the messages fell within a TCPA exception. Dkt. 31, at 9.




MEMORANDUM DECISION AND ORDER - 7
       Dorfman has not cured this deficiency in his amended class definition. No common

questions prevail over individualized ones because the Court would need to make

individualized inquiries into the circumstances and content of wrong number calls that

class members received to determine if the messages fell within a TCPA exception.

Additionally, for all non-emergency purposes calls, members of the proposed class would

need to present evidence that they did not consent to the call. Dkt. 24, at 11; Dkt. 31, at 9.

As class members would need to present evidence that varies from member to member, the

issue is not susceptible to generalized, class-wide proof. No common question of fact

predominates Dorfman’s Class definition.

              2.     Predominance of Individualized Issues of Common Questions of Fact:
                     Sub-Class No. 1

       Dorfman defines Sub-Class No. 1 as:

       All natural persons within the United States who, within the four years prior
       to the filing of the original Complaint in this matter, Defendant called or
       caused to be called two (2) or more times through the use of an artificial or
       prerecorded voice, where such person was not listed in Defendant’s records
       as the intended recipient of the calls.

Dkt. 33, ¶ 34 (emphasis added). The definition of Sub-Class No. 1 is identical to the overall

class definition, except for the addition that Albertsons robocalled class members two or

more times. The proposed Sub-Class No. 1 members would have to submit more evidence

than the overall class members, as they would need to provide either testimony or

documentation that they had been called two or more times by Albertsons. Similar to

Dorfman’s overall class definition, no common question of fact predominates Dorfman’s

Sub-Class No. 1 definition.



MEMORANDUM DECISION AND ORDER - 8
              3.     Predominance of Individualized Issues of Common Questions of Fact:
                     Sub-Class No. 2

       Dorfman defines Sub-Class No. 2 as:

       All natural persons within the United States who, within the four years prior
       to the filing of the original Complaint in this matter, Defendant called or
       caused to be called through the use of an artificial or prerecorded voice,
       where such person was not listed in Defendant’s records as the intended
       recipient of the calls, and after the called party requested of Defendant that
       no calls be made.

Dkt. 33, ¶ 35 (emphasis added). This definition adds a new clause to the overall class

definition. Thus, Sub-Class No. 2 specifies that the class would only include members that

Albertsons continued to call after proposed class members requested it to stop calling.

       As the Court previously held, calls made to individuals who previously notified the

caller that they do not want prescription notifications “cannot be deemed to be either

‘necessary’ or an ‘emergency.’” Id. at 10. However, whether class members had requested

a call to stop—the unique characteristic of Sub-Class No. 2—requires an additional

individualized inquiry into when and how they notified Defendant to stop calling them.

Dkt. 31, at 9. As seen in this case, this inquiry is fact specific: Dorfman provided

information as to when and how he requested Albertsons to stop calling him.

       Because the Court would also need to make individualized inquiries into the

circumstances and content of the calls other class members received, the Court agrees with

Defendant that no common question predominates the issue, as the Sub-Class No. 2 is

currently defined, as required under Rule 23(b)(3).

B.     Plaintiff’s Ability to Demonstrate a Need for Discovery

       Even if a plaintiff cannot make a prima facie showing that its class definition meets


MEMORANDUM DECISION AND ORDER - 9
Rule 23’s benefits, class certification should only be denied without discovery if the

plaintiff cannot show that discovery measures are likely to produce persuasive information

substantiating the class action allegations. Doninger v. Pac. Nw. Bell, Inc., 564 F.2d 1304,

1313 (9th Cir. 1977). Ultimately, “[w]hether or not discovery will be permitted in a case

of this nature lies within the sound discretion of the trial court.” Id. at 1312–13 (9th Cir.

1977) (internal citations omitted). In making this determination, “courts look to the need

for discovery, the time required, and the probability that discovery will provide necessary

factual information.” Id.

       In Doninger, the Ninth Circuit found that the plaintiffs did not meet this burden

because they rested solely upon the submission of interrogatories and “admitt[ed] that they

made no attempt to obtain depositions from knowledgeable [authorities of the defendant]

located nearby and readily available.” Id. The Ninth Circuit affirmed the district court’s

denial of discovery even though, “the necessary antecedent to the presentation of evidence

is, in most cases, enough discovery to obtain the material, especially when the information

is within the sole possession of the defendant.” The Ninth Circuit reaffirmed its Doninger

holding in Mantolete v. Bolger, 767 F.2d 1416 (9th Cir. 1985). Relying on Doninger, the

Mantolete court held that a district court did not abuse its discretion by denying pre-

certification discovery where the plaintiff merely relied on “two other complaints filed

elsewhere” by similar plaintiffs against the same defendant to demonstrate a likelihood that

discovery would substantiate class allegations. Mantolete, 767 F.2d at 1425.

       As Dorfman failed to make a prima facie showing under Rule 23(b)(3), he has the

burden of demonstrating that discovery measures are likely to produce persuasive


MEMORANDUM DECISION AND ORDER - 10
information substantiating the class action allegations. In his response to Albertson’s first

motion to deny class certification, Dorfman did not discuss how potential discovery

measures were likely to produce such information. Rather, he relied on the Ninth Circuit’s

guidance that class certification should generally be determined based on a fully-developed

record after discovery. See generally Dkt. 27. As a result, the Court did not analyze whether

he had met his burden of demonstrating that discovery measures were likely to produce

persuasive information substantiating the class action allegations.

       In response to Albertsons’ second motion to dismiss, Dorfman briefly brings up the

potential benefits of discovery. In doing so, he cites to two cases: Brown v. DirectTV, LLC,

330 F.R.D. 260 (C.D. Cal. 2019), and Knapper v. Cox Commc’ns, Inc., 329 F.R.D. 238 (D.

Ariz. 2019).

       In Brown, a plaintiff brought a TCPA case against a broadcast satellite service

provider for its debt-collecting calls. The Brown court found that the plaintiff had made a

showing that her class definition met Rule 23’s requirements and certified the class. It also

held that the plaintiff’s methodology for identifying class members were adequate. The

plaintiff had proposed identifying class members by cross-referencing call logs to the

defendant’s receivables management system, provided evidence that defendants likely has

an internal coding scheme recording “wrong numbers” in their call logs, and suggested a

series of other discovery methods. Id. at 273–74. The defendants provided specific

objections as to why the proposed methods would or would not work due to industry

practices, which the district court evaluated and ultimately discarded. Id.




MEMORANDUM DECISION AND ORDER - 11
       Similarly, in Knapper, the district court certified the class after finding that the

plaintiff had adequately shown that her class definitions met Rule 23’s requirements. 329

F.R.D. 238. In that case, the plaintiff sued a telecommunications service provider for

making “non-emergency” debt collecting robocalls to wrong numbers. Id. at 240. In its

certification opinion, the Knapper court found that the plaintiff’s proposed discovery

methodology was workable. Id. at 244. The plaintiff’s expert provided in-depth analysis

on how reverse lookups could be utilized to resolve consent or lack of consent on a class-

wide basis, providing a seven-step process. Id. at 244. The district court reviewed both

parties’ expert opinions on how plaintiffs’ proposed discovery would lead to class-wide

resolution and ultimately determined the plaintiff’s plan would aid class definition.

       In contrast, Dorfman has not shown that his class definition meets Rule 23’s

requirements. Further, he provides no methodology, expert testimony, or plans on how he

would use discovery to solve consent, or lack of consent, on a class-wide basis. He states

that the Court should allow him to “review Defendant’s records, understand its automated

call procedures, and identify a methodology for determining class membership based on

common evidence and methods . . . .” Dkt. 39, at 5. After citing to Brown and Knapper,

Dorfman concludes by saying he “asks for nothing more at this stage than to conduct

discovery, including to identify how Defendant’s records can be used to determine class

and subclass membership and to otherwise confirm that this case can proceed on a class-

wide basis,” so that “the parties can brief the Court on class certification based on a fleshed-

out record” at the conclusion of discovery. Id. at 6. He proposes no methodology for such

discovery. The Court finds that Dorfman has failed to meet his burden of demonstrating


MEMORANDUM DECISION AND ORDER - 12
that discovery measures are likely to produce persuasive information substantiating the

class action allegations; it will not allow class discovery.

                                         V. ORDER

       IT IS HEREBY ORDERED:

       1.     Defendant’s Second Motion to Deny Class Certification Pursuant to Rule

              23(C)(1) (Dkt. 34) is GRANTED.


                                                   DATED: January 7, 2020


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 13
